DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           ADENIKE ADEBIYI,
                              Appellant,

                                     v.

                      DEPARTMENT OF HEALTH,
                        BOARD OF NURSING,
                             Appellee.

                              No. 4D17-3852

                             [June 13, 2018]

  Administrative appeal from the State of Florida, Department of Health,
Board of Nursing; L.T. Case No. 17-01693.

   Adenike Adebiyi, Coral Gables, pro se.

  Katelyn R. Boswell, Assistant General Counsel, Florida Department of
Health, Tallahassee, for appellee.

PER CURIAM.

   We reverse the final order of the Board of Nursing suspending
appellant’s nursing license because the board issued the order pursuant
to an informal hearing when a formal hearing was required. When it
became apparent in the informal hearing that the appellant disputed the
underlying facts of the proceeding, a formal hearing should have been
convened. See § 120.57(1), Fla. Stat. (2017); DeRosa v. State, Dep’t of Fin.
Servs., 175 So. 3d 946 (Fla. 4th DCA 2015); Campbell v. Dep’t of Bus. &
Prof’l Regulation, Div. of Real Estate, 868 So. 2d 1265, 1266 (Fla. 4th DCA
2004). Although appellee contends that appellant waived her right to a
formal hearing, there is no written or oral waiver from appellant in the
record — only emails from appellee’s counsel assuming that appellant
waived her right to a formal hearing. No election of an informal hearing is
in the record, but there is a handwritten note from appellant stating that
she wished to have a hearing to present her case; thus, this indicates
appellant disputed the facts surrounding the Department’s proposed
suspension.

   Reversed and remanded for a formal hearing.
WARNER, GROSS and TAYLOR, JJ., concur.

                         *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  2